Citation Nr: 0900589	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-31 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation, to 
include on the basis of service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from May 1956 to April 1958, 
from February 1967 to February1970, and from May 1970 to June 
1971.  The appellant is the widow of the veteran.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The appellant was notified that her case was certified to the 
Board in June 2008.  

In July 2008, a letter was received from the appellant 
stating that she wished to have a hearing before the Board at 
the RO.  As this request was received within 90 days of the 
mailing of the notice of certification, the appellant is 
entitled to a hearing.  38 C.F.R. § 20.1304

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

The appellant should be scheduled for a 
Board hearing at the RO in accordance 
with the docket number of her appeal.


							(CONTINUED ON NEXT PAGE)



No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




